Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 6/10/2022.
Currently, claims 1-14 are pending. Of these, claims 1-7 and 12-14 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 8-11 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2022 is being considered by the examiner.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hosoda et al. (US 10,665,580).
Pertaining to claim 8, Hosoda shows, with reference to FIG. 14-16, a method for manufacturing a semiconductor memory device comprising: 
forming a control circuit wafer (7000) including 
a first substrate (708) having a first surface, 
a control circuit (comprising transistors 710) arranged on the first surface, 
a circuit wiring layer (760/780) electrically connected to the control circuit, 
a first connecting terminal (788) connected to the circuit wiring layer; 
forming a memory cell array wafer (2000) including 
a second substrate (9/10) having a crystal orientation or composition different from that of the first substrate (column 7, lines 6-45; column 30, lines 34-61), the second substrate having a second surface, 
a plurality of memory cells arranged three-dimensionally above the second surface (column 7, line 39 – column 8, line 12), 
a memory wiring layer (160/168) electrically connected to the memory cells, and 
a second connecting terminal (178) connected to the memory wiring layer; and 
connecting the first connecting terminal and the second connecting terminal by bonding the control circuit wafer and the memory cell array wafer (column 32, lines 61-65).

Pertaining to claim 9, Hosoda shows the first substrate and the second substrate have different crystal orientations (column 7, lines 6-45; column 30, lines 34-61).
Pertaining to claim 11, Hosoda shows the control circuit wafer and the memory cell array wafer include single crystal silicon (column 6, lines 39-40; column 28, lines 58-59).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including the first surface and the second surface being (001) plane; forming the control circuit wafer includes forming a transistor having a channel direction different from [010] direction and [100] direction; and forming the memory cell array wafer includes forming the memory cells in [010] direction, [100] direction, and [001] direction. On the contrary, Hosoda teaches the first surface is not a (100) substrate (column 30, lines 40-44).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896